Citation Nr: 1502330	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic gynecological disability to account for complaints of abnormal menstrual bleeding (recharacterized below as a chronic gynecological disability, characterized by pelvic pain and abnormal menses).  

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected thoracolumbar strain. 

4.  Entitlement to service connection for a chronic gynecological disability, characterized by pelvic pain and abnormal menses.

5.  Entitlement to service connection for a chronic skin condition, to include acne.  

6.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.  
7.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected thoracolumbar strain and radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1997 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for migraine headaches and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for migraine headaches was denied in a November 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  The Veteran's claim for entitlement to service connection for a chronic gynecological disability to account for complaints of abnormal menstrual bleeding was denied in a November 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the final November 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.

4.  Evidence received since the final November 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic gynecological disability to account for complaints of abnormal menstrual bleeding.

5.  The Veteran's gynecological disability, characterized by pelvic pain and abnormal menses, is causally related to active service. 

6.  The Veteran's acne is causally related to active service.

7.  Resolving all doubt in favor of the Veteran, her chronic fatigue syndrome, due to an undiagnosed illness, manifested during her active service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final November 2007 rating decision is new and material; the criteria to reopen the claim for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The November 2007 rating decision that denied service connection for a chronic gynecological disability to account for complaints of abnormal menstrual bleeding is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final November 2007 rating decision is new and material; the criteria to reopen the claim for service connection for a chronic gynecological disability to account for complaints of abnormal menstrual bleeding have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for a gynecological disability, characterized by abnormal menses and pelvic pain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for acne have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for chronic fatigue syndrome, as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Given the favorable dispositions herein, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In April 2007, the Veteran filed a claim to establish service connection for migraine headaches and "female problems."  The Veteran's claims were denied in a November 2007 rating decision.  The rating decision found that there was no nexus between active service and the Veteran's diagnosed migraine headaches and that there was no diagnosed disability to account for the Veteran's abnormal menstrual bleeding.  Although the Veteran was notified of this rating decision and her appellate rights, she did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the November 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 2009, the Veteran filed a petition to reopen her claims.  A March 2010 rating decision confirmed and continued the prior denial for migraine headaches and denied the petition to reopen the claim for abnormal menstrual bleeding, finding that new and material evidence had not been received.  Notwithstanding the AOJ's findings, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to new and material evidence is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

With regard to the Veteran's petition to reopen her claim for migraine headaches, evidence received since the November 2007 rating decision includes VA treatment records, a November 2009 VA examination report, and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of November 2007 rating decision.  Furthermore, the evidence is material because it addresses the onset of the Veteran's migraine headaches.  As the evidence goes to the previously unestablished element for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for migraine headaches is reopened.

With regard to the Veteran's petition to reopen her claim for abnormal menstrual bleeding, evidence received since the November 2007 rating decision includes VA and private treatment records, a November 2009 VA examination report, and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of November 2007 rating decision.  Furthermore, the evidence is material because it addresses the Veteran's ongoing gynecological symptoms and indicates that she has a chronic disability characterized by abnormal menses and pelvic pain.  As the evidence goes to the previously unestablished element for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a chronic disability to account for complaints of abnormal menstrual bleeding is reopened.

Legal Criteria For Service Connection 

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Chronic Gynecological Disability

VA and private treatment records indicate that the Veteran continued to receive ongoing medical treatment for gynecological symptoms, including pelvic pain and abnormal menses.  VA treatment records noted a diagnosis of possible endometriosis.  However, a final diagnosis was not rendered.  Nevertheless, in light of the Veteran's consistent gynecological problems, the Board finds the first Shedden element is satisfied.  

The Veteran's service treatment records (STRs) reveal numerous complaints of pelvic pain, irregular menses, heavy menstrual bleeding, bleeding between periods or after intercourse, and pain with intercourse.  The Veteran underwent numerous tests and was prescribed birth control pills and estrogen to no avail.  STRs dated June 1998 through August 1998 noted that the Veteran returned early from Kuwait due to significant pelvic pain.  She was assessed with possible endometriosis, an enlarged right ovary, and ovarian cysts.  Accordingly, the second Shedden element is met. 

With regard to the remaining element, a nexus between the Veteran's in-service and current gynecological symptoms, there is no medical nexus opinion of record.  Although the Veteran was provided a VA examination in November 2009, which noted her ongoing pelvic pain and an abnormal menstrual cycle, an etiological opinion was not provided.

In her notice of disagreement, the Veteran reported that she was treated for gynecological issues in 1998 when she was deployed to Kuwait and that she continued to experience the same general symptoms.  Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

As noted above, the Veteran experienced significant ongoing gynecological symptoms during service, including pelvic pain, irregular menses, heavy menstrual bleeding, and bleeding between periods or after intercourse.  The Board finds that the assertions by the Veteran of longstanding gynecological symptoms during and since active service are supported by the evidence of record.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) (stating "each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." See 38 U.S.C. § 1154(a) (2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current chronic gynecological disability relates to her active service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's chronic gynecological disability, characterized by pelvic pain and abnormal menstrual cycles, is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).




Acne 

VA treatment records and a February 2010 VA skin diseases examination report indicate that the Veteran was diagnosed with acne.  Thus, the first Shedden element is satisfied.  

With regard to an in-service injury, event, or disease, STRs indicate that she was repeatedly treated for severe acne on her face and back.  The Board notes that during the pendency of the appeal, the Veteran has acknowledged that she had intermittent acne as a teenager that was in remission at the time of her enlistment.  The Veteran's March 1997 report of medical examination at enlistment was silent for any indication of acne.  Although the examiner noted the Veteran had a "skin, lymphatics" condition and "identifying body marks, scars, tattoos," both were unrelated to acne.  Pursuant to 38 U.S.C.A. § 1111 (West 2014) and 38 C.F.R. § 3.304 (2014), every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  As there is no evidence that the Veteran had acne at the time of her enrollment into active service, the Veteran is entitled to the presumption of soundness.  Accordingly, the second Shedden element is satisfied.  

With regard to the remaining element, a nexus between the Veteran's in-service acne and current acne, there is no medical nexus opinion of record.  

The Veteran was provided a VA dermatology examination in February 2010.  She reported that she had acne changes as a teenager, but that her acne became much worse when she was deployed in the desert.  The examiner noted that her condition had been intermittent and that her symptoms included itching, occasional pain, and cysts every few weeks.  The examiner noted that the Veteran had pitting and scarring on her mid-upper back and diagnosed her with acne vulgaris.  The examiner did not opine whether the Veteran's acne was related to active service.

An August 2010 VA treatment record noted that the Veteran reported that she had problems with acne during service and that it worsened when she was stationed in the desert.  

In her substantive appeal, the Veteran stated while she had acne prior to service it had been in complete remission for several years prior to her entrance to service.  She noted that during her deployments to Kuwait and South West Asia, the severe weather conditions and harsh water irritated her skin and that she developed severe acne.  She further stated that her acne problems that developed in Kuwait continued to this day, with little relief.  

The Veteran's entrance examination and STRs corroborate her assertions.  As noted above, her report of medical examination at entrance was silent for any indication of acne.  Her STRs documented ongoing treatment for severe acne.  Moreover, VA treatment records shortly after her discharge noted acne as one of the Veteran's ongoing medical problems and prescribed medication.

Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's acne is etiologically related to active service. 




Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317(a)(1) (2014).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2014); 38 C.F.R. § 3.317(a), (c) (2014). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (2014).

Based on a review of the evidence, the Board finds that service connection for chronic fatigue syndrome is warranted.  In this case, the Veteran's service personnel records confirm that she had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

The Board acknowledges that there are conflicting diagnoses of record.  A November 2009 VA examination report noted that the Veteran did not meet the criteria for chronic fatigue syndrome.  By contrast, a November 2008 VA treatment record stated that the Veteran was assessed with chronic fatigue syndrome, was being treated with several pain medications, and had felt much better since beginning treatment.  

STRs during the Veteran's deployment to Kuwait documented her reports of fatigue and lack of energy.  STRs following the Veteran's deployment continued to note that she consistently reported and sought treatment for ongoing severe fatigue.  Post-deployment STRs, dated in December 1999, May 2002, October 2002, and March 2005, document treatment for headaches that she described as different from her migraines, numerous sore throats, difficulty sleeping, joint pain, inflamed lymph nodes, and fevers.  They also noted that she was diagnosed with pharyngitis.

According to UpToDate, symptoms of chronic fatigue syndrome, inter alia, include fatigue, low-grade fever, sore throat, painful or enlarged lymph nodes, generalized muscle weakness, muscle pain, generalized headaches, joint pain, sleep disturbances, and nonexudative pharyngitis.  

The record indicates that the Veteran had symptoms of chronic fatigue syndrome during and following her initial deployment to Southwest Asia.  Resolving all doubt in favor of the Veteran, the Board finds that symptoms of chronic fatigue manifested during the Veteran's active service in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, presumptive service connection for chronic fatigue syndrome is warranted.  38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317(a)(1) (2014).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a migraine headaches disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the criteria to reopen the claim for service connection a chronic disability to account for complaints of abnormal menstrual bleeding is reopened. 

Entitlement to service connection for a chronic gynecological disability, characterized by pelvic pain and abnormal menstrual cycles, is granted.

Entitlement to service connection for acne is granted. 

Entitlement to service connection for chronic fatigue syndrome is granted. 


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating her claims.

With regard to the Veteran's claim for migraine headaches, the November 2009 examination report noted that the Veteran was diagnosed with migraine headaches.  However, the examiner did not render an etiological opinion.  Accordingly, the examination report is inadequate for adjudicating the Veteran's claim and an additional VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
With regard to the Veteran's claim for a bilateral hip disability, the Veteran asserts her disability is secondary to her service-connected thoracolumbar strain and radiculopathy of the right lower extremity.  VA treatment records indicate that the Veteran repeatedly reported hip and groin pain.  To date the Veteran has not been provided with a VA examination to evaluate the nature and etiology of any diagnosable hip disability.  

Accordingly, on remand, the Veteran should be provided VA examinations to assess the nature and etiology of migraine headaches and hip and groin pain.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from April 2014 to present.

2.  Contact the Veteran and request that she submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any updated private treatment she obtained for her migraine headaches, chronic fatigue syndrome, and bilateral hip disability.  Obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified and advised that she may submit his private treatment records if he so chooses.  

For any private records identified, the AOJ must make two (2) attempts to obtain the records, unless the first attempt establishes that later attempts would be futile.  If identified records are not obtained, the AOJ should notify the Veteran of (1) the identity of the records, (2) what attempts were taken to obtain them (3), that the claim will be adjudicated based on the evidence available, and (4) that if he later submits the missing records, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of migraine headaches.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted.  The examiner is asked to address the following:

a. Whether it is at least as likely as not (a 50 percent or higher degree of probability) that her migraine headaches initially manifested during service or are otherwise etiologically related to active service.  

b.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that her migraine headaches are caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected thoracolumbar strain. 

In providing the requested opinions, the examiner should address the lay statements and STRs indicating that the Veteran reported a severe headache related to her back and neck pain. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral hip disability.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted.  The examiner is asked to address the following:

a.  Identify any diagnosable hip disability.  

b.  For any diagnosed hip disability state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, was caused by service, or is otherwise related to service.  

c.  For any diagnosed hip disability state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by either the Veteran's service-connected thoracolumbar strain or her service-connected radiculopathy of the right lower extremity. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
The examiner must provide complete rationales for all opinions and conclusions reached.  

5.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


